     Case: 4:20-cv-00094-DMB-DAS Doc #: 23 Filed: 04/28/21 1 of 1 PageID #: 460




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

DEONDRA MORTEL FLEMING                                                                   PLAINTIFF

V.                                                                      NO. 4:20-CV-94-DMB-DAS

ANDREW SAUL,
Commissioner of Social Security                                                        DEFENDANT


                                               ORDER

        On April 13, 2021, United States Magistrate Judge David A. Sanders issued a Report and

Recommendation (“R&R”) in this appeal from the unfavorable decision of the Commissioner of

Social Security regarding Deondra Mortel Fleming’s application for supplemental security

income. Doc. #22. The R&R recommends that the decision be affirmed. Id. at 1. No objections

to the R&R were filed within the time allowed.

        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [22] is ADOPTED

as the order of the Court. The Commissioner’s decision is AFFIRMED.

        SO ORDERED, this 28th day of April, 2021.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
